Case 14-61319-wlh        Doc 98    Filed 12/28/18 Entered 12/28/18 07:58:02         Desc Main
                                   Document Page 1 of 3




  IT IS ORDERED as set forth below:



      Date: December 27, 2018
                                                      _____________________________________
                                                                 Wendy L. Hagenau
                                                            U.S. Bankruptcy Court Judge

_______________________________________________________________



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                         )
                                               )
MARCUS ARMOUR OLIVER &,                        )           CHAPTER 13
CHUDNEY WILLIAMS OLIVER,                       )
    Debtors.                                   )           CASE NO: 14-61319-WLH
                                               )
MARCUS ARMOUR OLIVER &,                        )
CHUDNEY WILLIAMS OLIVER,                       )
                                               )
         Movants,                              )           CONTESTED MATTER
                                               )
vs.                                            )
                                               )
U.S. BANK NATIONAL ASSOCIATION,                )
                                               )
         Respondent.                           )

                                            ORDER

         On December 4, 2018, Debtors filed a Motion to vacate the Order entered August 23,

2018 granting stay relief to U.S. Bank National Association (Doc. No. 97) (the “Motion”).

         The Motion came before the Court on December 19, 2018 at 9:30 AM, upon Notice of

Assignment of Hearing Movants contend all parties have been properly served. Appearing at
Case 14-61319-wlh        Doc 98     Filed 12/28/18 Entered 12/28/18 07:58:02        Desc Main
                                    Document Page 2 of 3


the hearing were Debtors’ counsel and counsel for the Chapter 13 Trustee. Counsel for the

Chapter 13 Trustee had no opposition and no other party appeared in opposition to the Motion.

       The Court having considered the Motion, arguments from Debtors’ counsel and for the

reasons stated on the record, it is hereby

       ORDERED that the Order entered August 23, 2018 granting stay relief to U.S. Bank

National Association is hereby VACATED and the automatic stay is REIMPOSED.

                                     [END OF DOCUMENT]

Order prepared and presented by:

     /s/
Richard K. Valldejuli, Jr., Esq.
Attorney for Debtors
GA Bar No. 723225
2199 Lenox Road, Suite A
Atlanta, GA 30324
(404) 636-9957

Approved as to form by:

     /s/
Ryan Williams, Esq. (by RKV w/express permission 12/21/18)
GA State Bar No. 940874
Attorney for Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue, Suite 120
Atlanta, GA 30303
(678) 992-1201
Case 14-61319-wlh       Doc 98   Filed 12/28/18 Entered 12/28/18 07:58:02   Desc Main
                                 Document Page 3 of 3


                                    DITRIBUTION LIST
                                    BLR 9013-2(b) NDGa

Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue, Suite 120
Atlanta, GA 30303

Richard K. Valldejuli, Jr.
Valldejuli & Associates, LLC
2199 Lenox Road, NE, Suite A
Atlanta, GA 30324

Joshua M. Ryden, Esq.
Aldridge Pite, LLP
3575 Piedmont Road, NE, Suite 500
Fifteen Piedmont Center
Atlanta, GA 30305

Chudney Williams Oliver
2446 Ridge Lake Drive
Villa Rica, GA 30180

Marcus Armour Oliver
2446 Ridge Lake Drive
Villa Rica, GA 30180
